
	

113 S2111 IS: Yuma Crossing National Heritage Area Reauthorization Act
U.S. Senate
2014-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2111
		IN THE SENATE OF THE UNITED STATES
		
			March 12, 2014
			Mr. McCain introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To reauthorize the Yuma Crossing National Heritage Area.
	
	
		1.Short title
			This Act may be cited as the
		  Yuma Crossing National Heritage Area Reauthorization Act.
		2.Reauthorization of Yuma crossing national heritage areaSection 7 of the Yuma Crossing National Heritage Area Act of 2000 (16 U.S.C. 461 note; Public Law
			 106–319; 114 Stat. 1284) is amended by striking 2015 and inserting 2030.
		
